DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “a transverse wall arranged below a minimum fill line of the housing” is unclear.  The limitations are not defined by the structural elements recited, 
	Regarding claim 6, the recitation “wherein the first coolant circuit is fluidly separated from the second coolant circuit” is unclear. This limitation is contradicted by the entirety of the instant disclosure (see also MPEP 2173.03), and preceding claims, as the coolant of the two circuits inherently are able to mix, and thus are not fluidly separated.  It is unclear how to interpret the limitation.  For purposes of Examination, if the coolant at any point in the circuits are separate, they are considered to be “fluidly separated.”
Regarding claim 8, the recitation “a transverse wall arranged below a minimum fill line of the housing” is unclear.  The limitations are not defined by the structural elements recited, but rather by the variable, undefined conditions of the minimum fill line of the working fluid, (see also MPEP 2173.05 (b) (II)). In this case, Applicant is attempting to claim a structural feature (the location of the transverse wall) as a function of an undefined variable (a minimum fill line).
Regarding claim 18, the recitation “coolant in the first coolant circuit does not mix with coolant in the second coolant circuit” is unclear.  This limitation is contradicted by the entirety of the instant disclosure (see also MPEP 2173.03), and preceding claims, as the coolant of the two circuits inherently are able to mix.  It is unclear how to interpret the limitation.  For purposes of Examination, if the coolant at any point in the circuits are separate, they are considered to “not mix.”

Claim(s) 3, 5-7, 9-18, and/or 20 depend(s) from the claim(s) above and thus is/are rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US20200408134) in view of Danzer (DE102007054855). 
Regarding claim 1, Asano teaches a system (see Fig. 1-2 & annotated Fig. 2 below, hereinafter Fig. A), comprising: a reservoir (Fig. A) arranged vertically above a first chamber and a second chamber within a single housing (Fig. A), wherein a single dividing wall (Fig. A) extends in a longitudinal direction (into Page of Fig. A) and fluidly seals the first chamber from the second chamber, and a transverse wall (Fig. A) arranged below a minimum fill line (see an arbitrary line above the transverse wall, which Asano is capable of being filled to as a minimum 

    PNG
    media_image1.png
    443
    530
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 2 of Asano
Asano does not explicitly teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are 
Danzer teaches inlets and outlets (110, 112, 114) are arranged at a first side of the single housing and inlet and outlets (106, 108) are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis (see axis in which partition wall 132 extends, into page of Fig. 1d, left to right in Fig. 1e) of the single housing parallel to the longitudinal direction. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction in light of the teachings of Danzer, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Danzer teaches wherein inlets and outlets may be provided on opposite sides of the housing, and given the two inlets and two outlets of Asano, a skilled artisan would recognize the limited number of possible configurations, and whereby providing the inlets and outlets in the manner recited would provide the predictable solution of providing the housing with means to fill and drain the tank.  

Regarding claim 5, Asano teaches the limitations of claim 1, and Asano further teaches   the first chamber is fluidly coupled to a first coolant circuit (120) and the second chamber is fluidly coupled to a second coolant circuit (110), wherein the first coolant circuit is fluidly separated (see at least separate conduits and cooled elements, 3/2 thereof) from the second coolant circuit.
Regarding claim 6, Asano teaches the limitations of claim 1, and Asano further teaches  the transverse wall (Fig. A) is a single wall separating the reservoir from the first chamber and the second chamber, wherein the apertures (Fig. A) are the only openings in the transverse wall configured to allow coolant to flow from the reservoir to the first and second chambers.
Regarding claim 7, Asano teaches the limitations of claim 1, and Asano further teaches  the apertures (Fig. A) comprise a first aperture (left aperture; Fig. A) configured to flow coolant from the reservoir to only the first chamber and a second aperture (right aperture; Fig. A) configured to flow coolant from the reservoir to only the second chamber, wherein the first aperture and the second aperture are arranged at opposite sides of the transverse wall relative to a lateral axis of the housing.
Regarding claim 8, Asano teaches a cooling system (see Fig. 1-2 & annotated Fig. 2 above, hereinafter Fig. A), comprising: a first coolant circuit (120) fluidly coupled to a first degas chamber (first chamber Fig. A); a second coolant circuit (110) fluidly coupled to a second degas chamber (second chamber Fig. A) sealed from the first degas chamber; a housing (Fig. A) 
Asano does not explicitly teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction, as Asano does not show a view in which this can clearly be seen.
Danzer teaches inlets and outlets (110, 112, 114) are arranged at a first side of the single housing and inlet and outlets (106, 108) are arranged at a second side of the single housing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction in light of the teachings of Danzer, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Danzer teaches wherein inlets and outlets may be provided on opposite sides of the housing, and given the two inlets and two outlets of Asano, a skilled artisan would recognize the limited number of possible configurations, and whereby providing the inlets and outlets in the manner recited would provide the predictable solution of providing the housing with means to fill and drain the tank.  
Regarding claim 10, Asano teaches the limitations of claim 8, and Asano further teaches  the first degas chamber inlet (Fig. A) is configured to flowPage 4 of 10Application No. 16/504,772 Application Filing Date: July 8, 2019Docket No. 84173554coolant from the first coolant circuit (120) to the first degas chamber and the first degas chamber outlet (Fig. A) is configured to flow coolant from the first degas chamber to the first coolant circuit (120).
Regarding claim 11, Asano teaches the limitations of claim 10, and Asano further teaches the transverse wall (Fig. A) comprises a first opening (aperture, Fig. A), proximal to the 
Regarding claim 12, Asano teaches the limitations of claim 11, and Asano further teaches the second degas chamber inlet (Fig. A) is configured to flow coolant from the second coolant circuit (110) to the second degas chamber (Fig. A) and the second degas chamber outlet (Fig. A) is configured to flow coolant from the second degas chamber (Fig. A) to the second coolant circuit (110).
Regarding claim 13, Asano teaches the limitations of claim 12, and Asano further teaches the transverse wall (Fig. A) comprises a second opening (aperture, Fig. A), proximal to the first side, configured to flow coolant from the reservoir to only the second degas chamber (Fig. A), the second opening is further configured to flow gas from the second degas chamber to the reservoir (Fig. A). 
Regarding claim 14, Asano teaches the limitations of claim 13, and Asano further teaches gas from the first degas chamber (Fig. A) and gas from the second degas chamber (Fig. A) exit the housing via a single outlet (15 & ¶[0042]), wherein gas from the first degas chamber and gas from the second degas chamber mix in the reservoir prior to exiting the housing.
Regarding claim 15, Asano teaches the limitations of claim 13, and Asano is silent to the first opening is a first plurality of openings and the second opening is a second plurality of openings, wherein the first opening and the second opening are identical in size and shape.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide multiple inlets and 
Regarding claim 17, Asano teaches the limitations of claim 8, and Asano further teaches a coolant temperature of coolant in the first coolant circuit (120) is different than a coolant temperature of coolant in the second coolant circuit (110) (Asano is at least capable of operating in this manner).  
Regarding claim 18, Asano teaches the limitations of claim 8, and Asano further teaches coolant in the first coolant circuit (120) does not mix with coolant in the second coolant circuit (110) (Asano is at least capable of operating in this manner).  
Regarding claim 19, Asano teaches a hybrid vehicle (see Fig. 1-2 & annotated Fig. 2 above, hereinafter Fig. A & ¶[0039]), comprising: a first cooling circuit (120) fluidly coupled to a first degas chamber (Fig. A) arranged in a housing (Fig. A) via a first inlet (Fig. A) arranged at a first side of the housing and a first outlet (Fig. A) arranged at a second side of the housing opposite the first side relative to a lateral longitudinal axis of the housing, wherein the first outlet is arranged vertically below the first inlet; a second cooling circuit (110) fluidly coupled to a second degas chamber (Fig. A) arranged in the housing via a second inlet (Fig. A) arranged at the second side and a second outlet arranged at the first side, wherein the second outlet is arranged vertically below the second inlet; a reservoir (Fig. A) arranged vertically above the first degas chamber and the second degas chamber in the housing, the reservoir configured to maintain a desired volume of the first degas chamber and the second degas chamber; a transverse wall (Fig. A) fluidly separating the reservoir from the first degas chamber and the second degas chamber, the transverse wall arranged vertically below a minimum fill line (Fig. 
Asano does not explicitly teach a first inlet arranged at a first side of the housing and a first outlet arranged at a second side of the housing opposite the first side relative to a lateral longitudinal axis of the housing, a second inlet arranged at the second side and a second outlet arranged at the first side,
Danzer teaches inlets and outlets (110, 112, 114) are arranged at a first side of the single housing and inlet and outlets (106, 108) are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis (see axis in which partition wall 132 extends, into page of Fig. 1d, left to right in Fig. 1e) of the single housing parallel to the longitudinal direction. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet 
Regarding claim 20, Asano teaches the limitations of claim 19, and Asano further teaches the transverse wall (Fig. A) is submerged in coolant and arranged below a minimum fill line (Fig. A) of the housing (this is a statement of intended use, and the structure of Asano is capable of operating in such a manner). 

NOTE:  Assuming arguendo, specifically that the limitation “a transverse wall arranged below a minimum fill line” relative to the transverse wall should be given more patentable weight than in the rejection above, the following alternative rejections are provided.  
Regarding claim 1, Asano teaches a system (see Fig. 1-2 & annotated Fig. 2 below, hereinafter Fig. A), comprising: a reservoir (Fig. A) arranged vertically above a first chamber and a second chamber within a single housing (Fig. A), wherein a single dividing wall (Fig. A) extends in a longitudinal direction (into Page of Fig. A) and fluidly seals the first chamber from the 
While the embodiment of Fig. 2 shows the transverse wall arranged below a water level (see level of WS1 & WS2) of the housing, Asano teaches wherein the minimum water level may be located at a position above the inlets 16 and 21 (¶[0044]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to include the transverse wall arranged below a minimum fill line, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). In this case, Asano teaches it is well known to provide the tank with a minimum fill line above the inlets, and thus it would be obvious to one having ordinary skill in the art to provide a minimum fill line above the transverse wall, in order to provide the tank with the desired amount of coolant.   


    PNG
    media_image1.png
    443
    530
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 2 of Asano
Asano does not explicitly teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction, as Asano does not show a view in which this can clearly be seen.
Danzer teaches inlets and outlets (110, 112, 114) are arranged at a first side of the single housing and inlet and outlets (106, 108) are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis (see axis in which partition wall 132 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction in light of the teachings of Danzer, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Danzer teaches wherein inlets and outlets may be provided on opposite sides of the housing, and given the two inlets and two outlets of Asano, a skilled artisan would recognize the limited number of possible configurations, and whereby providing the inlets and outlets in the manner recited would provide the predictable solution of providing the housing with means to fill and drain the tank.  
Regarding claim 3, Asano teaches the limitations of claim 1, and Asano further teaches the first inlet is arranged vertically above the first outlet and the second inlet is arranged vertically above the second outlet (Fig. A). 
Regarding claim 5, Asano teaches the limitations of claim 1, and Asano further teaches   the first chamber is fluidly coupled to a first coolant circuit (120) and the second chamber is fluidly coupled to a second coolant circuit (110), wherein the first coolant circuit is fluidly separated (see at least separate conduits and cooled elements, 3/2 thereof) from the second coolant circuit.

Regarding claim 7, Asano teaches the limitations of claim 1, and Asano further teaches  the apertures (Fig. A) comprise a first aperture (left aperture; Fig. A) configured to flow coolant from the reservoir to only the first chamber and a second aperture (right aperture; Fig. A) configured to flow coolant from the reservoir to only the second chamber, wherein the first aperture and the second aperture are arranged at opposite sides of the transverse wall relative to a lateral axis of the housing.
Regarding claim 8, Asano teaches a cooling system (see Fig. 1-2 & annotated Fig. 2 above, hereinafter Fig. A), comprising: a first coolant circuit (120) fluidly coupled to a first degas chamber (first chamber Fig. A); a second coolant circuit (110) fluidly coupled to a second degas chamber (second chamber Fig. A) sealed from the first degas chamber; a housing (Fig. A) comprising each of the first degas chamber and the second degas chamber and a reservoir (Fig. A) arranged vertically above the first and second degas chambers; a transverse wall (Fig. A) configured to fluidly separate the reservoir from the first degas chamber and the second degas chamber, the transverse wall arranged vertically below a minimum fill line (Fig. A) of the housing; a single dividing wall (Fig. A) physically coupled to the transverse wall and extending in a longitudinal direction (into page of Fig. A), wherein the dividing wall fluidly and thermally (the dividing wall thermally separating by preventing direct contact and/or the dividing wall inherently possesses some degree of thermal resistance) separates the first and second degas 
While the embodiment of Fig. 2 shows the transverse wall arranged below a water level (see level of WS1 & WS2) of the housing, Asano teaches wherein the water level may be located at a position above the inlets 16 and 21 (¶[0044]).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to include the transverse wall arranged below a minimum fill line, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). In this case, Asano teaches it is well known to provide the tank with a minimum fill line above the inlets, and thus it would be obvious to one having ordinary skill in the art to provide a minimum fill line above the transverse wall, in order to provide the tank with the desired amount of coolant.   
Asano does not explicitly teach wherein the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction, as Asano does not show a view in which this can clearly be seen.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet and the second outlet are arranged at a first side of the single housing and the first outlet and the second inlet are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis of the single housing parallel to the longitudinal direction in light of the teachings of Danzer, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Danzer teaches wherein inlets and outlets may be provided on opposite sides of the housing, and given the two inlets and two outlets of Asano, a skilled artisan would recognize the limited number of possible configurations, and whereby providing the inlets and outlets in the manner recited would provide the predictable solution of providing the housing with means to fill and drain the tank.  
Regarding claim 10, Asano teaches the limitations of claim 8, and Asano further teaches  the first degas chamber inlet (Fig. A) is configured to flowPage 4 of 10Application No. 16/504,772 Application Filing Date: July 8, 2019Docket No. 84173554coolant from the first coolant circuit (120) to the first degas chamber and the first degas chamber outlet (Fig. A) is configured to flow coolant from the first degas chamber to the first coolant circuit (120).

Regarding claim 12, Asano teaches the limitations of claim 11, and Asano further teaches the second degas chamber inlet (Fig. A) is configured to flow coolant from the second coolant circuit (110) to the second degas chamber (Fig. A) and the second degas chamber outlet (Fig. A) is configured to flow coolant from the second degas chamber (Fig. A) to the second coolant circuit (110).
Regarding claim 13, Asano teaches the limitations of claim 12, and Asano further teaches the transverse wall (Fig. A) comprises a second opening (aperture, Fig. A), proximal to the first side, configured to flow coolant from the reservoir to only the second degas chamber (Fig. A), the second opening is further configured to flow gas from the second degas chamber to the reservoir (Fig. A). 
Regarding claim 14, Asano teaches the limitations of claim 13, and Asano further teaches gas from the first degas chamber (Fig. A) and gas from the second degas chamber (Fig. A) exit the housing via a single outlet (15 & ¶[0042]), wherein gas from the first degas chamber and gas from the second degas chamber mix in the reservoir prior to exiting the housing.
Regarding claim 15, Asano teaches the limitations of claim 13, and Asano is silent to the first opening is a first plurality of openings and the second opening is a second plurality of openings, wherein the first opening and the second opening are identical in size and shape.  However, it would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 17, Asano teaches the limitations of claim 8, and Asano further teaches a coolant temperature of coolant in the first coolant circuit (120) is different than a coolant temperature of coolant in the second coolant circuit (110) (Asano is at least capable of operating in this manner).  
Regarding claim 18, Asano teaches the limitations of claim 8, and Asano further teaches coolant in the first coolant circuit (120) does not mix with coolant in the second coolant circuit (110) (Asano is at least capable of operating in this manner).  
Regarding claim 19, Asano teaches a hybrid vehicle (see Fig. 1-2 & annotated Fig. 2 above, hereinafter Fig. A & ¶[0039]), comprising: a first cooling circuit (120) fluidly coupled to a first degas chamber (Fig. A) arranged in a housing (Fig. A) via a first inlet (Fig. A) arranged at a first side of the housing and a first outlet (Fig. A) arranged at a second side of the housing opposite the first side relative to a lateral longitudinal axis of the housing, wherein the first outlet is arranged vertically below the first inlet; a second cooling circuit (110) fluidly coupled to a second degas chamber (Fig. A) arranged in the housing via a second inlet (Fig. A) arranged at the second side and a second outlet arranged at the first side, wherein the second outlet is arranged vertically below the second inlet; a reservoir (Fig. A) arranged vertically above the first degas chamber and the second degas chamber in the housing, the reservoir configured to maintain a desired volume of the first degas chamber and the second degas chamber; a transverse wall (Fig. A) fluidly separating the reservoir from the first degas chamber and the 
While the embodiment of Fig. 2 shows the transverse wall arranged below a water level (see level of WS1 & WS2) of the housing, Asano teaches wherein the water level may be located at a position above the inlets 16 and 21 (¶[0044]).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to include the transverse wall arranged below a minimum fill line, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). In this case, Asano teaches it is well known to provide the tank with a minimum fill line above the inlets, and thus it would be obvious to one having ordinary skill in the art to provide a minimum fill line above the transverse wall, in order to provide the tank with the desired amount of coolant.   

Danzer teaches inlets and outlets (110, 112, 114) are arranged at a first side of the single housing and inlet and outlets (106, 108) are arranged at a second side of the single housing opposite the first side relative to a longitudinal axis (see axis in which partition wall 132 extends, into page of Fig. 1d, left to right in Fig. 1e) of the single housing parallel to the longitudinal direction. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the first inlet arranged at a first side of the housing and a first outlet arranged at a second side of the housing opposite the first side relative to a lateral longitudinal axis of the housing and a second inlet (Fig. A) arranged at the second side and a second outlet arranged at the first side, in light of the teachings of Danzer, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, Danzer teaches wherein inlets and outlets may be provided on opposite sides of the housing, and given the two inlets and two outlets of Asano, a skilled artisan would recognize the limited number of possible configurations, and whereby providing the inlets and outlets in the manner recited would provide the predictable solution of providing the housing with means to fill and drain the tank.  
. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US20200408134) in view of Danzer (DE102007054855) and in further view of Vaught (US20060137663).
Regarding claim 9, Asano teaches the limitations of claim 8, and Asano does not teach    a cross-section of the dividing wall taken along a lateral axis of the housing comprises a V-shape, and wherein the dividing wall comprises a first wall and a second wall angled relative to one another and a plane of the transverse wall, further comprising a gap arranged between the first wall and the second wall.
Vaught teaches a cross-section of the dividing wall (250a; Fig. 1F) taken along a lateral axis of the housing comprises a V-shape, and wherein the dividing wall comprises a first wall and a second wall angled relative to one another and a plane of the transverse wall, further comprising a gap arranged between the first wall and the second wall and a solid divider wall such as that taught by Asano are functional equivalents (see 250; Fig. 1B). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide the V-shaped divider wall as taught by Vaught, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US20200408134) in view of Danzer (DE102007054855) and in further view of Mark (US20190170053).
Regarding claim 16, Asano teaches the limitations of claim 8, and Asano does not teach   a volume of the first degas chamber is equal to a volume of the second degas chamber.
Mark teaches a volume of the first degas chamber is equal to a volume of the second degas chamber (¶[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asano to provide wherein the volumes are equal, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). In this case, there are two possibilities (the volumes are the same or the volumes are different).  Depending on the requirements of the cooling circuits, it would be obvious to provide wherein the volumes are equal.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763